Title: Shubael Gardner to the Commissioners, 22 December 1778
From: Gardner, Shubael
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      London Decr 22nd 1778
     
     Gentlemen you will Excuse all in these From one that is not used to adress in Such undertaking as the present. But Being prompt By your known Com’ and abilatys I hope you will Accept my offering as Simple as it may appear.
     There has Sundry men Belonging to the united States of North America Ben Brought in here that knowd Not what to Do Being in a friendless place they Being monyless have Enterd into the whalfisherry to Save themselves from a man of war as they Could be protected in that trade, there is I think none in the trade that would have Gone if they Could have Done any thing Else, it was against there wills Soarly as I have hard them Say often. Namely: Benjamin Clark, Elisha Clark; Francis Macy: Paul Pease: John Lock: William Folger. I Believe if they with their men Could have the Liberty to Go to America they would with all their harts. Now I have to Inform there is in Denan prison a youth John Blyth by Name Son of John Blyth Taken with Benjm. Clark in Brig Falkland. His father is a Sincear Friend to all Americans which I have provd often Both By Day and night and Likewise all the Family: their has been more then Forty Secreted in the house Sence I have Known it and Some Coming and Goiing Every week. They have hurt themselves in welth by it, But I Truss not in Futer for Sundry men has Experencd their Kindness Namely Benjamin Hill Mr. Tuck Harmon Corter David Lyman Mr. Pulsifurd: Doct. Seegar, Matthew Coxdrill Charls Phipping Enoch Buts and Sundry more we have on hand at presant that Lately Broke prison Lately and Expect more Daly which will meet the Like as Long as in their powers.
     Now Gentlemen if you would Deign to Read this and Give it its proper waight I Should be imboldend to ask one favour for them. Thats to make your intersesion for to Gitt the Lad Cleard from prison and Send him home to them as it may be the means of Sundry others Gitting Clear as well French as Americans which may be usefull for your fellow Citticans for the futer.
     Them that are Friends to America are almost Exosted. I Can Speek for one, But I have Some money in my hands Belonging to America and think it Cant Be applyd Better then by helping the Distressed of my Countrymen.
     Gentlemen men I hope you will Excuse all Falts in your Hum Servant
     
      Shubael Gardner
     
     
      Capt. Barnard is Now almost Ready to Sail, Capt. Joseph Chace: Capt. Jeames McCobbe: Capt. John McCarty are Jest Going From hence to France who Can Give more purticallars than I Can Rite.
     
    